FILED
                             NOT FOR PUBLICATION                           MAY 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MUHAMMAD PARVEZ,                                 No. 12-70596

               Petitioner,                       Agency No. A046-988-737

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Muhammad Parvez, a native and citizen of Pakistan, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we deny the petition for review.

      The BIA did not abuse its discretion in denying Parvez’s motion to reopen

because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and Parvez failed to establish

materially changed circumstances in Pakistan to qualify for the regulatory

exception to the time limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3); see also He v. Gonzales, 501 F.3d 1128, 1133 (9th Cir. 2007) (The

BIA did not abuse its discretion in denying motion where petitioners “provided

insufficient support to establish changed circumstances”); Toufighi, 538 F.3d at

996 (setting forth requirements for prevailing on a motion to reopen based on

changed country conditions). Contrary to Parvez’s contentions, the BIA did not

otherwise abuse its discretion in denying his motion. See Toufighi, 538 F.3d at 992

(“This Court defers to the Board’s exercise of discretion unless it acted arbitrarily,

irrationally or contrary to law.”).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-70596